PER CURIAM.
We reverse the Department of Business and Professional Regulations’s order disciplining Iglesias. The record demonstrates that the administrative law judge abused his discretion in denying Iglesias’s motion for continuance to permit the appearance of his newly-retained counsel. See City of Palm Bay v. State, Dept. of Transp., 588 So.2d 624 (Fla. 1st DCA 1991) (standard of review is abuse of discretion). Iglesias voiced his concerns about going forward without counsel as he was ill-equipped to argue and had language difficulties. This ruling denied Iglesias the opportunity to adequately present his case.
Reversed and remanded.